             Case 1:18-cv-11545-ADB Document 31 Filed 01/07/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 JOSEPH BARRETT and CRAIG
 CUNNINGHAM, on behalf of themselves and
 others similarly situated,                            Civil Action No. 1:18-cv-11545-ADB
                       Plaintiffs,
                  v.

 FIDELITY SECURITY LIFE INSURANCE
 COMPANY and NFS INSURANCE AGENCY
 LLC d/b/a SENIORS UNITED INSURANCE,
                       Defendants,

                       JOINT MOTION TO VACATE DISMISSAL ORDER

         Plaintiffs Joseph Barrett and Craig Cunningham (collectively, “Plaintiffs”) and

Defendants Fidelity Security Life Insurance Company and NFS Insurance Agency LLC d/b/a

Seniors United Insurance (collectively, “Defendants”), by and through their undersigned

attorneys, hereby respectfully request that this Court vacate its November 21, 2018 Order (the

“Order”) dismissing the case for the following reasons:

    1. On October 29, 2018, Defendants filed their Motion to Dismiss Plaintiffs’ Complaint

         (Dkt No. 24) and Motion to Strike Class Allegations (Dkt No. 26) (collectively, the

         “Motions”).

    2. Plaintiffs’ Oppositions to the Motions were due on November 13, 2018.

    3. On or before November 13, 2018, Plaintiffs requested an extension of time to oppose the

         Motions to November 23, 2018. Defendants assented to Plaintiffs’ request.

    4. Plaintiffs inadvertently neglected to advise the Court regarding the agreed-to extension of

         time.




35818877.1
             Case 1:18-cv-11545-ADB Document 31 Filed 01/07/19 Page 2 of 4



    5. On November 21, 2018, the Court granted Defendants’ unopposed Motion to Dismiss

         Plaintiffs’ Complaint (Dkt No 29) and entered the Order dismissing the case (Dkt No.

         30).

    6. After Defendants filed the Motions, the parties commenced settlement negotiations and

         reached a settlement agreement.

    7. As part of the settlement agreement, the parties have agreed that the Order should be

         vacated for the sole purpose of the parties’ filing of a Stipulation of Dismissal, dismissing

         the case with prejudice.

    8. No parties will be prejudiced by the relief requested in this Motion.



    WHEREFORE, the parties jointly and respectfully request that the Court vacate its

November 21, 2018 Order dismissing the case for the sole purpose of allowing the parties to file

a joint Stipulation of Dismissal that dismisses the case with prejudice.


DATED: January 7, 2019                         Respectfully submitted,

                                               JOSEPH BARRETT and CRAIG CUNNINGHAM,
                                               on behalf of themselves and others similarly
                                               situated,

                                               By his attorneys,

                                               /s/ Edward A. Broderick
                                               Edward A. Broderick (BBO: 566826)
                                               Anthony Paronich (BBO: 678437)
                                               BRODERICK & PARONICH, P.C.
                                               99 High Street, Suite 304
                                               Boston, MA 02110
                                               (508) 221-1510
                                               ted@broderick-law.com
                                               anthony@broderick-law.com




35818877.1
             Case 1:18-cv-11545-ADB Document 31 Filed 01/07/19 Page 3 of 4



                                        Matthew P. McCue
                                        THE LAW OFFICE OF MATTHEW P. MCCUE
                                        1 South Ave., Suite 3
                                        Natick, MA 01760
                                        mmccue@massattorneys.net

                                        Alex M. Washkowitz
                                        Jeremy Cohen
                                        CW Law Group, P.C.
                                        188 Oaks Road
                                        Framingham, MA 01701
                                        alex@cwlawgrouppc.com


                                        NFS INSURANCE AGENCY LLC d/b/a
                                        SENIORS UNITED INSURANCE and
                                        FIDELITY SECURITY LIFE INSURANCE
                                        COMPANY

                                        By its attorneys,

                                        _/s/ Manleen Singh__________
                                        Anthony A. Froio (BBO: 554708)
                                        AFroio@robinskaplan.com
                                        Manleen Singh (BBO: 686686)
                                        MSingh@robinskaplan.com
                                        ROBINS KAPLAN LLP
                                        800 Boylston Street, 25th Floor
                                        Boston, MA 02199
                                        (617) 267-2300

                                        Christine Reilly (pro hac vice)
                                        CReilly@manatt.com
                                        Kristin Haule (pro hac vice)
                                        KHaule@manatt.com
                                        Manatt, Phelps & Phillips, LLP
                                        11355 W. Olympic Blvd.
                                        Los Angeles, CA 90064
                                        (310) 312-4000

                                        Paul Heeringa (pro hac vice)
                                        PHeeringa@manatt.com
                                        Manatt, Phelps & Phillips, LLP
                                        20 N. Clark Street, Suite 3300
                                        Chicago, IL 60602
                                        (312) 626-1813


35818877.1
             Case 1:18-cv-11545-ADB Document 31 Filed 01/07/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Manleen Singh, hereby certify that the foregoing document was filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and paper copies will be sent to those indicated as non-registered participants
on January 7, 2019.


                                      /s/ Manleen Singh
                                      Manleen Singh




35818877.1
